Citation Nr: 0312152	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  The 
issue listed on the title page was denied by the Board in a 
March 2000 decision to which the  appellant filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In a Memorandum Decision entered on 
October 22, 2002, (hereinafter Memorandum Decision), the 
Court vacated the portion of the March 2000 Board decision 
that denied the veteran's claim for service connection for 
residuals of a back injury, and remanded the case to the 
Board for readjudication of this issue. 

 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A chronic back disability during service is not 
demonstrated. 

3.  The first post service complaint of back pain was dated 
in March 1993, over 34 years after the veteran's discharge 
from the service.

4.  The evidence weighs against a conclusion that the veteran 
has a current back disorder that is related to service.



CONCLUSION OF LAW

The veteran does not have a current back disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act
  
There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Court indicated that because the Board's March 2000 decision 
was issued several months prior to November 2000, the VCAA 
was not applicable to the veteran's appeal.  However, the 
Court has now vacated that decision, and the VCAA is 
applicable to the instant appeal.

Under the VCAA, VA first has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the evidence 
required for a grant of his claim by rating decision dated in 
December 1994, statement of the case dated in December 1995, 
supplemental statements of the case dated in October 1997, 
May 1999, and August 1999 and the March 2000 Board decision.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, to include the nature of the 
evidence that he had to submit versus that to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, a review of the argument submitted to the Board 
and Court on the veteran's behalf by his representative 
indicates that the veteran has been ably represented and 
informed as to his rights in this matter, and that there is 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty under the VCAA to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
VCAA codified as amended at 38 U.S.C.A. § 5103A.  The 
necessary evidence, to include the service medical records 
and VA and private clinical evidence dated through 1999, has 
been obtained by the Board, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  In fact, the veteran by April 2003 statement, in 
reply to a letter from the Board informing him of his right 
to submit additional argument or evidence, indicated that he 
had no additional evidence to submit and that he desired the 
immediate readjudication of his claim.  Thus, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.



II.  Legal Criteria/Analysis


Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The RO has retrieved the veteran's 
service medical records and they appear to be complete.  The 
veteran's service medical records reveal treatment for a 
variety of conditions.  An inservice medical treatment report 
dated in December 1956 reflects complaints of back trouble.  
A November 1957 treatment report notes the veteran's 
complaints of painful back muscles.  No follow-up treatment 
was indicated.  

The veteran was treated for a contusion in the area of the 
L4-L5 vertebrae in January 1958 sustained after a fall on the 
floor while he was "horsing around."  Later in January 
1958, the veteran was injured by an exploding jet airplane 
tire.  A hospitalization report dated in January 1958 notes 
that he suffered a compound comminuted fracture of the left 
olecranon process and an oblique fracture of the right, 5th 
metacarpal (small finger).  The report also notes that the 
veteran was treated for lacerations to the left forehead and 
chin, right side, but no reference was made to a back injury 
as a result of this incident.  In November 1958, the 
veteran's discharge examination was conducted, and the report 
of this examination shows no complaints or diagnoses of a 
back disorder.

In November 1958, the veteran filed an application for 
compensation or pension, VA Form 8-526, seeking entitlement 
to service connection for "residuals of broken elbow, 
left."  The form contains no reference to a back disorder. 

In May 1959, a VA general physical examination was conducted.  
The report of this examination notes the veteran's history of 
injuring his left elbow and his right hand during service.  
No complaints relating to or findings noting the existence of 
a back disorder was indicated.

Medical treatment reports dated August 1988 to May 1993 were 
obtained from the VA medical center in New Orleans, 
Louisiana.  A treatment report dated in January 1989 notes 
that the veteran had no complaints and was "doing fine."  A 
treatment report dated in November 1993 notes the veteran's 
complaints of back pain.  In addressing his medical history, 
the report noted that he previously "fell off horse" as 
well as an "accid. in service."  It was also noted that the 
veteran was treated for a gunshot wound in the left chest and 
arm in 1961.

A medical treatment report dated in May 1994 was submitted by 
B. Vasconcellos, D.C.  Dr. Vasconcellos noted that she had 
been treating the veteran for low back pain since November 
1993.  X-ray examination of the back revealed an impression 
of left lumbar scoliosis; right flexion of L2 on L3 and L3 on 
L4; left flexion of L4 on L5; right lateral spurring of L4, 
hypertrophic degenerative changes of L5; and low left ilium.  
Dr. Vasconcellos also noted "this has been a problem of long 
standing duration."

In February 1996, the veteran filed his substantive appeal, 
VA Form 9.  He alleged that his back disorder resulted from 
the inservice tire explosion.  Specifically, he stated that 
"I was slam[m]ed backwards at tremendous force.  I hit a 
wall behind me, bounced off it and hit another wall.  
Evidently the damage done developed over a period of time.  I 
live with a constant back ache."

In September 1997, an opinion letter was received from M. 
Stelzer, M.D.  In his letter, Dr. Stelzer indicated that his 
clinic was treating the veteran for headaches and back pain.  
He also stated as follows: 

It was reported to me that while in the 
air force [the veteran] was severely 
injured in 1958 in a tire explosion in 
which he literally bounced off of two 
walls.
It is my professional opinion that [the 
veteran's] current condition, although 
not unique to severe physical trauma, is 
due in part to his earlier injury that 
occurred while in the air force in 1958.  
I believe that if [the veteran] had not 
suffered the above referenced injury in 
1958 that it would be far less likely 
that he would suffer from his current 
condition for which he is receiving 
treatment today.

In October 1998, following a Board remand, the veteran 
submitted a statement indicating that he had attempted to 
contact all of the doctors who had treated him for a back 
disorder since his discharge from the service.  He noted that 
"most were either no longer in practice or dead."  Also 
enclosed with his statement were the replies he had received.  
In particular was a treatment summary report from T. Yang, 
M.D.  In his report, Dr. Yang indicated that he treated the 
veteran from April to May 1993.  He further noted that the 
veteran "was initially examined and treated as an out-
patient for the chronic, recurring symptom of low back pain, 
hand and elbow pain.  I administered transcutaneous electro-
nerve stimulation, using fine needle electrodes."

In addition, the veteran submitted a medical treatment 
summary report from H. Karas, M.D.  Dr. Karas noted that he 
had treated the veteran from August to September 1995 for 
sinus problems, headaches, itching skin, vertigo, and low 
back pain.  Dr. Karas also noted that the veteran "has a 
number of spinal segmental dysfunctions."  In February 1998, 
a treatment summary statement was submitted by N. Magpac, 
M.D., who noted that she had treated the veteran one time in 
August 1993 for degenerative joint disease of the lumbar 
spine.  In November 1998, the veteran submitted X-ray films 
of his back, performed in August 1995, that he obtained from 
the Metairie Chiropractor Clinic.  In January 1999, the X-ray 
films were reviewed by the Chief of Radiology, VA medical 
clinic in New Orleans, Louisiana.  In his report, the Chief 
of Radiology indicated that the X-rays were not taken at the 
correct position and were "totally inadequate for 
interpretation and useless for evaluation."

In February 1999, the veteran submitted a letter in support 
of his claim.  In his letter, the veteran indicated that he 
had informed Dr. Seltzer that he "had never been injured 
except for my accident while in the U.S.A.F."  He also noted 
that "since I never talked to other doctors about how it 
happened any reports you receive from other doctors will not 
mention my accident in the military because it never came up 
with them."  Medical treatment reports dated March 1999 to 
June 1999 were retrieved from Charity Hospital.  A review of 
these records was negative for treatment for or diagnoses a 
back disorder.

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that the Joint Motion found 
fault with the fact that the March 2000 Board decision was 
said to not have included reference to the "general" 
service-connection provisions codified at 
38 C.F.R. § 3.303(a) and/or a review the veteran's claim 
under the theory of "direct" service connection.  See Joint 
Motion, page 8.  After a thorough review of the veteran's 
claim file and as explained below, the Board concludes 
explicitly herein that the probative weight of the 
"negative" evidence as to whether service connection is 
warranted on a "direct" basis outweighs that of the 
positive.  As such, the veteran's claim must be denied.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a); Gilbert, 1 Vet. 
App. at 49.  

The "negative" evidence includes the service medical 
records, which contain isolated references to treatment for 
back pain, but no evidence of a chronic back disability.  
More specific to the veteran's contentions, there is no 
indication that the January 1958 tire exposition resulted in 
a back disorder, and the November 1958  discharge examination 
reveals no complaints or a diagnosis of a back disorder.  
Also "negative" evidence weighing against the veteran's 
claim is the fact that the veteran's November 1958 
application made no reference to a back disorder and the fact 
that the first VA physical examination, performed in May 
1959, noted no complaints or findings relating to the 
existence of a back disorder.  Finally, the first post 
service medical evidence of record noting any complaint of or 
treatment for a back disorder is dated 34 years after the 
veteran's discharge from the service, which is too remote 
from service to reasonably link a back disability at that 
time to in service symptomatology or pathology.  

With regard to the "positive" evidence of record, the 
veteran's own statements linking a current back disability to 
service are not probative.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As for the September 1997 opinion from 
Dr. Stelzer, the Board notes that the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative 
weight of such opinions may be reduced if the examiner fails 
to explain the basis for an opinion, or treated the veteran 
briefly or for unrelated conditions.  See Sklar v. Brown, 5 
Vet. App. 140 (1993).  In LeShore v. Brown, 8 Vet. App. 406 
(1995), the Court stated that evidence which is simply 
information recorded by a medical examiner does not 
constitute "competent medical evidence."  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995) ("Bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.")

The Board finds that Dr. Stelzer's opinion is not probative 
in that it is not supported by reference to any in-service 
findings relating to the back which would support his 
conclusions.  In fact, the opinion offered by Dr. Stelzer 
appears to rely solely upon the veteran's own oral history of 
an inservice back injury occurring over three decades ago.  
There is no indication that Dr. Stelzer had reviewed or 
considered any objective evidence of the veteran's inservice 
or post service medical treatment. Moreover, a statement 
submitted by the veteran, received in February 1999, noted 
that he told Dr. Stelzer that he "had never been injured 
except for my accident while in the U.S.A.F."  However, a 
treatment report dated in November 1993 notes the veteran's 
prior history of injuries, including having falling from a 
horse.  Based on the absence of any clinical data or other 
rationale to support the September 1997 opinion, the Board 
concludes that the probative value of this "positive" 
evidence is outweighed by that of the "negative" evidence 
summarized above.  See LeShore, 8 Vet. App. at 406; 
Robinette, 8 Vet. App. at 69; Sklar, 5 Vet. App. at 140; 
Guerrieri 4 Vet. App. at 467.  Again, as the Board finds that 
the probative weight of the "negative" evidence exceeds 
that of the "positive," the veteran's claim must be denied.  
Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

